            Case 1:20-cv-02797-UNA Document 7 Filed 12/11/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


PRINCE JONES,                                 )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Civil Action No. 20-2797 (UNA)
                                              )
                                              )
DISTRICT OF COLUMBIA et. al.,                 )
                                              )
                Defendants.                   )


                                             ORDER

       Plaintiff seeks to reinstate this case, which was dismissed in part under the favorable-

termination prerequisite of Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). See Mem. Op. at

2, ECF No. 4-1. He asserts correctly that the D.C. Court of Appeals (DCCA) reversed his

convictions, see Jones v. United States, 168 A.3d 703, 707 (D.C. 2017), but reversal alone does

not green-light a suit for damages under 42 U.S.C. § 1983 since “a defendant can be tried a

second time for an offense when his prior conviction for that same offense had been set aside on

appeal.” Green v. United States, 355 U.S. 184, 189 (1957).

               [W]hen a state prisoner seeks damages in a § 1983 suit, the district
               court must consider whether a judgment in favor of the plaintiff
               would necessarily imply the invalidity of his conviction or sentence;
               if it would, the complaint must be dismissed unless the plaintiff can
               demonstrate that the conviction or sentence has already been
               invalidated. But if the district court determines that the plaintiff’s
               action, even if successful, will not demonstrate the invalidity of any
               outstanding criminal judgment against the plaintiff, the action
               should be allowed to proceed, in the absence of some other bar to
               the suit.

Heck, 512 U.S. at 487. Following the DCCA’s remand, Plaintiff was convicted again upon

pleading guilty during the course of his retrial. See generally Docket for United States v. Jones,
          Case 1:20-cv-02797-UNA Document 7 Filed 12/11/20 Page 2 of 2




No. 2013 CF1 018140 (D.C. Super. Ct.) and June 13, 2018 entry. His success here would

invalidate that conviction. Therefore, Plaintiff can bring no claim for damages without first

invalidating the conviction. See Heck, 512 U.S. at 489 (emphasizing that a prisoner “has no

cause of action under § 1983 unless and until the conviction or sentence is reversed, expunged,

invalidated, or impugned by the grant of a writ of habeas corpus”). Nothing in the instant motion

or the Superior Court’s docket suggests that has occurred.

       Accordingly, it is

       ORDERED that Plaintiff’s Motion to Reinstate Civil Action, ECF No. 5, is DENIED.



                                                     _________/s/_______________
                                                     CHRISTOPHER R. COOPER
Date: December 11, 2020                              United States District Judge
